        Case 1:20-cv-06985-LTS-SLC Document 42 Filed 12/04/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------- x
KENNETH CURRY, RICARDO MAZZITELLI,                                   :   Case No. 20-cv-06985 (LTS) (SLC)
JACQUELINE BROWN PILGRIM, on behalf of                               :
themselves and others similarly situated,                            :
                                                                     :
                                    Plaintiffs,                      :
                                                                     :   AFFIDAVIT OF DEAN G. YUZEK
         -against-                                                   :   IN SUPPORT OF MOTION
                                                                     :
                                                                         FOR SUMMARY JUDGMENT
P&G AUDITORS AND CONSULTANTS, LLC; GRC :
SOLUTIONS, LLC; PGX, LLC; AND APPLE                                  :
BANCORP, INC. d/b/a APPLE BANK FOR SAVINGS,:
                                                                     :
                                                                     :
                                    Defendants.                      :
-------------------------------------------------------------------- x

STATE OF NEW YORK  )
                   ) ss. :
COUNTY OF NEW YORK )

         Dean G. Yuzek, being duly sworn, deposes and says:

         1.       I am a member of the firm Ingram Yuzek Gainen Carroll & Bertolotti, LLP,

attorneys for Defendant Apple Bank for Savings, sued herein as Apple Bancorp, Inc. d/b/a Apple

Bank for Savings (“Apple Bank” or the “Bank”). I submit this affidavit in support of Apple Bank’s

motion for summary judgment.

         2.       Attached as Exhibit A is a true and correct copy of the Federal Deposit Insurance

Corporation Consent Order dated December 16, 2015.

         3.       Attached as Exhibit B is a true and correct copy of the New York State Department

of Financial Services Memorandum of Understanding dated January 29, 2016.

         4.       Attached as Exhibit C is a true and correct copy of the Master Services Agreement

between GRC Solutions, LLC (“GRC”) and Apple Bank dated March 27, 2018.




661882_1/00452-0209
        Case 1:20-cv-06985-LTS-SLC Document 42 Filed 12/04/20 Page 2 of 3




         5.       Attached as Exhibit D is a true and correct copy of GRC's Proposal to Apple Bank,

executed by the Bank, to perform a BSA/AML Transaction Look Back Review, dated November

24, 2015.

         6.       Attached as Exhibit E is a true and correct copy of GRC's Proposal to Apple Bank,

executed by the Bank, for BSA/AML/OFAC Risk Assessments, dated December 4, 2015.

        7.        Attached as Exhibit F is a true and correct copy of GRC's Proposal to Apple Bank,

executed by the Bank, for BSA/AML Model Validation, dated November 13, 2015.

         8.       Attached as Exhibit G is a true and correct copy of GRC's Proposal to Apple Bank,

executed by the Bank, to perform a BSA/AML Transaction Look Back Review, dated March 8,

2016.

        9.        Attached as Exhibit H is a true and correct copy of a letter of understanding, dated

April 6, 2018, between GRC and Apple Bank for services to be provided by GRC regarding

Customer Risk Model Validation.

         10.      Attached as Exhibit I is a true and correct copy of email correspondence between

GRC and Apple Bank relating to requests by GRC for its specified employees to have access to

Bank systems to undertake work GRC was engaged by the Bank to perform.

         11.      Attached as Exhibit J is a true and correct copy of email correspondence between

GRC and Apple Bank whereby GRC advises the Bank regarding which GRC employees have been

"off-boarded" from the "GRC project" for which GRC was engaged by the Bank, with instructions

from GRC to Apple Bank that the access of such GRC employees to Bank systems should be

deactivated.

         12.      Attached as Exhibit K is a true and correct copy of Apple Bank's Acceptable Use

Policy signed by Plaintiff Ricardo Mazzitelli as an employee of GRC.




661882_1/00452-0209                                 2
        Case 1:20-cv-06985-LTS-SLC Document 42 Filed 12/04/20 Page 3 of 3




        13.      Attached as Exhibit L is a true and correct copy of email correspondence between

GRC and Apple Bank, advising the Bank that GRC has "a new investigator starting" and attaching

a chart of GRC's Project Team for work GRC was engaged to undertake for the Bank.

        14.       The foregoing Exhibits are referred to in Apple Bank's moving Memorandum of

Law in support of the Bank's Motion for Summary Judgment.




                                                                    DEAN G. YUZEK

Sworn to before me on this
3 /IA day of December 2020




          Notary Public


                        -3DC
                   AiNnoo SONN N! NOIS.SMA100
                                 0111jilt'110
                       .6'01.9C:91701AM
              N210A M3N :10 DIVIS - 'ON
                                      orisnd AavioN
                        e vootAi N33LIFIVOI
          M AUREEN McCABE
  NOTARY PUBLIC; - STATE OF NEW YORK
           NO. 01M.C4@2,6104
      QUALIFIED IN KINGS COUNTY
  COMUSSION EXPIRES DEC. 31, 20




 661882_1/00452-0209                                  3
